Opinion by
Judge Pryor:
If the facts of this case do not bring it within the statute under which appellant was convicted it is difficult to see how the statute is to be enforced. Gen. Stat. 1881, ch. 29, art. 4, § 9.
The conduct of the yofing lady may have been highly improper, but the jury were the triers of the facts, and if they believed the statements of the party injured they were compelled to return a verdict of guilty. That it was an assault is admitted, but it was also *256something more than an assault. The girl was detained against her will by the accused and for the purpose of having sexual intercourse with her. It is not a latitudinous construction of the statute to say that a party who throws the woman down and then attempts to hold her, that he may have carnal knowledge of her, is guilty of detaining the woman against her will, etc. If this case is construed as not within the statute it in effect repeals the law. While there are facts in this case conducing to show improper conduct on the part of the female it must be recollected that the jury have given credence to her statements and this court can not disturb the finding.

Thos. F. Flallam, for appellant.


P. W. Hardin, for appellee.

Judgment affirmed.